        Case: 1:19-cv-07504 Document #: 23 Filed: 01/02/20 Page 1 of 9 PageID #:222




                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION

    AON PLC and AON GROUP, INC.,

                         Plaintiffs,

            vs.                                                  CASE NO. 1:19-cv-07504

    INFINITE EQUITY, INC., TERRY                                 Hon. Martha M. Pacold
    ADAMSON, JON BURG, DANIEL
    COLEMAN, ELIZABETH STOUDT, and
    TYLER EVANS,

                         Defendants.


                PLAINTIFFS’ MOTION FOR TEMPORARY RESTRAINING ORDER

           Plaintiffs Aon plc and Aon Group, Inc. (collectively, “Aon” or “Plaintiffs”), pursuant to

Federal Rule of Civil Procedure 65(b), move this Court to enter a temporary restraining order

because: (i) Jon Burg (“Burg”), Daniel Coleman (“Coleman”), Elizabeth Stoudt (“Stoudt”), Tyler

Evans (“Evans”), and Infinite Equity, Inc. (“Infinite Equity”) 1 either misappropriated, threaten to

misappropriate, or inevitably will use or disclose Aon’s trade secrets in violation of the Defend

Trade Secrets Act and the Illinois Trade Secrets Act; (ii) the Former Employees breached their

fiduciary duties to Aon; (iii) Burg and Coleman breached or threaten to breach their contractual

commitments to Aon; and (iv) Infinite Equity, Burg, Coleman, and Stoudt tortiously interfered

with Burg’s and Coleman’s agreements with Aon. In support of this Motion, Aon states as follows:

           1.       On November 13, 2019, Aon filed its Verified Complaint (“Complaint”), alleging

seven causes of action:: (i) threatened and actual misappropriation of trade secrets under the

Defend Trade Secrets Act and the Illinois Trade Secrets Act against all Defendants except Terry



1
    Burg, Coleman, Stoudt, and Evans are referred to in this Order as the “Former Employees.”


4849-1785-4896.1 026861.1149
    Case: 1:19-cv-07504 Document #: 23 Filed: 01/02/20 Page 2 of 9 PageID #:223




Adamson (“Adamson”) (Counts I and II); (ii) breach of Burg’s, Coleman’s, and Adamson’s valid

and enforceable agreements with Aon, which contain restrictive covenants and confidentiality

commitments (Count III); (iii) breach of fiduciary duty as to Burg, Coleman, Stoudt, Adamson,

and Evans (Count IV); (iv) tortious interference with contract against all Defendants except Evans,

and tortious interference with prospective economic advantage as against all Defendants (Counts

V and VI); and (v) unjust enrichment as against Infinite Equity, Burg, Coleman, Stoudt, and Evans

(Count VII) (Dkt. No. 1, cited herein as “Compl., ¶ __”). Summons were issued to all Defendants,

a waiver of service was filed as to Defendants Coleman, Stoudt, and Evans, and Defendants Burg

and Infinite Equity were served on November 15, 2019 and November 18, 2019, respectively. See

Dkt. Nos. 13, 17-19.

       2.      On January 2, 2020, together with this motion, Aon filed a Motion for Expedited

Discovery. In that motion, Aon seeks leave to take limited discovery relevant to this motion for a

temporary restraining order and in advance of a preliminary injunction hearing.

       3.      As more fully explained in the Verified Complaint, Aon is a leading provider of

state-of-the-art products and services to help companies with employees around the world

effectively use equity compensation. It established this position through its long-term investment

in its employees, client relationships, and confidential and trade secret information. (Compl., ¶ 2).

       4.      Burg was a Partner and led Aon’s Equity Services group; Coleman and Stoudt were

Associate Partners and, respectively, the Central and Philadelphia practice leaders for Aon Equity

Services. Id., ¶ 3. Evans was a Senior Developer. Id., ¶ 23. At Aon, the Former Employees

cumulatively received decades of training, support, development, client introductions, exposure to

confidential, proprietary and trade secret information, and lucrative opportunities. Id., ¶ 4.




                                                  2
        Case: 1:19-cv-07504 Document #: 23 Filed: 01/02/20 Page 3 of 9 PageID #:224




           5.       The Former Employees oversaw, formulated, and developed PeerTracker—a

program that took Aon years and hundreds of thousands of dollars to create and which is unique

to the industry, differentiating Aon from its competition. Id., ¶ 4.                        Evans helped develop

PeerTracker. Id. 2

           6.       Despite Aon’s significant investment in the Former Employees, for over a year and

while employed by Aon, the Former Employees furtively schemed, planned, and secretly met

while at events funded by, and which they expensed to, Aon, to create a company (n/k/a Infinite

Equity) that would compete directly against Aon Equity Services. Id., ¶ 5.

           7.       In furtherance of their scheme, while the Former Employees were still employed

with Aon:

           •    They downloaded the instant messaging application “WhatsApp” so that they could
                communicate about their rival company during business hours;

           •    Burg, Coleman, and Stoudt spoke to Aon Equity Services employees about leaving
                Aon, and recruited each other and others to leave Aon and create a rival company;

           •    Burg filed a Certificate of Incorporation of Infinite Equity, Infinite Equity established
                email addresses used by Aon employees while still employed by Aon to try and access
                Aon’s internal communication system;

           •    Coleman forwarded from his Aon email address to his personal email address
                proprietary and trade secret equity simulation models and confidential client files;

           •    None of the Former Employees advised Aon that the others were creating a rival
                company to compete against Aon.

Id., ¶¶ 9, 95, 109, 123.

           8.       Then, between May 1, 2019 and June 10, 2019, Burg, Stoudt, Coleman, and other

Aon employees resigned from Aon. Id., ¶¶ 10, 106 – 108. On his last day of employment, Coleman




2
    PeerTracker is a web-based application that tracks performance of equity for clients.

                                                            3
        Case: 1:19-cv-07504 Document #: 23 Filed: 01/02/20 Page 4 of 9 PageID #:225




printed 46 documents, and was still printing as late as 6:16 PM. Id., ¶¶ 10, 112. In the week prior

to his last day with Aon, Coleman printed 191 documents. Id.

           9.       By June 10, 2019, nine Aon Equity Services colleagues (and approximately 15%

of Aon’s Equity Services group) left Aon, all of whom reported directly or indirectly to one or

more of the Former Employees. Id., ¶¶ 11, 120.

           10.      By early July 2019, Infinite Equity’s website was live. Id., ¶¶ 12, 126. Infinite

Equity offers services and products materially similar to those offered by Aon, including

MyPerformanceAwards, a product virtually identical to Aon’s PeerTracker. Id. Aon first

conceived the idea for PeerTracker in 2007, and it took Aon over a year to develop even a

prototype of the program. Id., ¶ 60. Yet, Defendants were able to create a near replica of

PeerTracker immediately upon resigning from Aon. Id., ¶ 12.

           11.      As of the filing of the Verified Complaint, at least two Equity Services clients

transferred some or all of their business from Aon to Infinite Equity. Id., ¶¶ 13, 136-139. One was

a client of Aon for over 10 years. Id. Coleman also solicited Aon employee Amanda Benincasa.

Id., ¶¶ 140-143.

           12.      Since Aon’s Verified Complaint was filed, Defendants’ unlawful activities have

accelerated. Defendants continue to utilize MyPerformanceAwards. 3 In addition, in just the past

two weeks, Aon learned that at least two other clients are ending their relationship with Aon,

including the PeerTracker service, and are moving to Infinite Equity. See Declaration of Daniel

Kapinos, ¶¶ 4-7. One client admitted that he spoke to Burg. Id., ¶ 6.

           13.      On December 16, 2019, Aon wrote to Defendants’ counsel demanding the

immediate return of Aon’s confidential, proprietary, and trade secret information, the immediate



3
    See https://www.infiniteequity.com/solution/my-performance-awards/ (last visited January 1, 2020).

                                                          4
    Case: 1:19-cv-07504 Document #: 23 Filed: 01/02/20 Page 5 of 9 PageID #:226




forensic inspection of MyPerformanceAwards, and seeking assurances that Coleman and Burg will

abide by their agreements with Aon. See Declaration of Jessica F. Pizzutelli, Ex. A.

       14.     To date, Defendants have yet to provide any substantive response; signaling their

intention to continue to reap the benefits of their fiduciary breaches, continue to misappropriate

Aon’s trade secret information, and/or continue to breach their contractual commitments to Aon

(or encourage and induce such breaches). Id., Ex. B.

       15.     Defendants’ ongoing, currently unchecked, assault on Aon’s Equity Services

business is causing Aon immediate, irreparable harm by impairing Aon’s goodwill and reputation

with its clients, destroying Aon’s established customer relationships that it has invested years to

build, disrupting the stability of Aon’s Equity Services business and workforce, and threatening

the continued misappropriation of Aon’s confidential, proprietary and trade secret information.

Aon’s injuries cannot be fully measured by a pecuniary standard nor does Aon have an adequate

remedy at law for these ongoing injuries.

       WHEREFORE, for the foregoing reasons, and for the reasons set forth in Plaintiffs’

Memorandum of Law in Support of its Motion for Temporary Restraining Order, Plaintiffs pray

that this Court enter an Order:

       1.      Enjoining and restraining Burg, Coleman, Stoudt, Evans, and Infinite Equity, and

anyone acting in concert with them, from servicing, accepting business from, or performing any

work for any Aon clients that Burg, Coleman, Stoudt, or Evans worked with, or supervised the

work for, during the time period January 1, 2018 until their respective resignations from Aon, and

further enjoining and restraining the Former Employees and Infinite Equity, and anyone acting in

concert with them, from soliciting or inducing any employee of Aon to work for Infinite Equity.




                                                5
    Case: 1:19-cv-07504 Document #: 23 Filed: 01/02/20 Page 6 of 9 PageID #:227




       2.      Requiring Infinite Equity, and anyone acting in concert with it, to suspend any and

all public or private access to MyPerformanceAwards and to quarantine any and all employees or

clients from further access to or use of that program.

       3.      Enjoining and restraining Burg and Coleman, and anyone acting in concert with

them, including without limitation Infinite Equity, from violating any of the terms of their

respective RSU Agreements referenced in the Verified Complaint, including but not limited to:

       a.      Directly or indirectly calling upon, soliciting, accepting, engaging in, servicing or

performing any business of the same type or kind as the business performed by Aon from or with

respect to clients with whom Burg or Coleman provided services (either alone or with others), had

a business relationship with, whose account he worked on, became familiar, or supervised, either

directly or indirectly, the servicing activities related to such clients, during the twenty-four (24)

months prior to his resignation from Aon, and further provided that such clients were clients of

Aon either on the date he resigned or was a client within the twelve (12) months prior to his

resignation; and

       b.      Directly or indirectly, soliciting or inducing, or causing any person or other entity

to solicit or induce, any employee of Aon to work for Burg or Coleman, or for any third party or

entity, including without limitation Infinite Equity, or to leave the employ of Aon; and

       c.      Utilizing, divulging, disclosing, or misusing any Aon Confidential Information (as

defined in Burg’s and Coleman’s RSU Agreements referenced in the Verified Complaint).

       4.      Prohibiting all Defendants, and anyone acting in concert with them, from utilizing,

divulging, disclosing, or misusing any Aon confidential information or trade secrets, including

without limitation any information the Former Employees learned or obtained about PeerTracker

while the Former Employees were employed by Aon, any Aon business information emailed to



                                                 6
    Case: 1:19-cv-07504 Document #: 23 Filed: 01/02/20 Page 7 of 9 PageID #:228




any of the Former Employees’ personal or Infinite Equity email addresses, any Aon information

the Former Employees copied to a USB device, and any other information relating to the business

of Aon which Defendants became aware of by reason of the Former Employees being employed

by Aon or to which the Former Employees gained access to during his or her employment by Aon

which has not been publicly disclosed.

       5.      Requiring all Defendants to return all Aon confidential and trade secret information

to Aon within three (3) business days of the date the Order is entered, and requiring Infinite Equity

to submit for inspection, by a forensic examiner, every iteration of the source code for

MyPerformanceAwards since MyPerformanceAwards was first created.

       6.      Requiring all Defendants to preserve all documents, electronically stored

information, and other information relevant to the factual allegations and claims contained within

Plaintiffs’ Verified Complaint, including any communications, text messages, or emails on

personal electronic devices, such as cellular telephones, or stored in email or other cloud storage

accounts, by and between the Individual Defendants; between Infinite Equity and the Individual

Defendants; between Defendants and any Aon employee; and between Defendants and any Aon

client or prospective client.

       7.      Requiring Stoudt to turn over the thumb drive (and any documents copied on to the

thumb drive) that was inserted in her Aon computer within three business days of the date the

Order is entered.




                                                 7
    Case: 1:19-cv-07504 Document #: 23 Filed: 01/02/20 Page 8 of 9 PageID #:229




Date: January 2, 2020                               Respectfully submitted,

                                                    AON PLC AND AON GROUP, INC.



                                                    /s/ James M. Witz



James M. Witz
jwitz@littler.com
Orly Henry
ohenry@littler.com
Matthew Ruza
mruza@littler.com
LITTLER MENDELSON, P.C.
321 North Clark Street, Suite 1000
Chicago, Illinois 60654
(312) 372-5520

Jessica F. Pizzutelli (admitted pro hac vice)
jpizzutelli@littler.com
LITTLER MENDELSON, P.C.
375 Woodcliff Drive, Suite 2D
Fairport, New York 14450
(585) 203-3400




                                                8
    Case: 1:19-cv-07504 Document #: 23 Filed: 01/02/20 Page 9 of 9 PageID #:230




                               CERTIFICATE OF SERVICE

       I, James M. Witz, an attorney, certify that I served a copy of Plaintiffs’ Motion for a

Temporary Restraining Order on the parties below via email and U.S. Mail on January 2, 2020:

                                         Maxwell Kling
                                        Cory Anderson
                                      Matthew P. Connelly
                                  Rock Fusco & Connelly, LLC
                                 321 N. Clark Street, Suite 2200
                                       Chicago, IL 60654
  Attorneys for Infinite Equity, Jon Burg, Daniel Coleman, Elizabeth Stoudt, and Tyler Evans

                                     Kenneth J. Vanko
                              Clingen Callow & McLean, LLC
                                2300 Cabot Drive, Suite 500
                                    Lisle, Illinois 60532
                               Attorneys for Terry Adamson

                                                  s/ James M. Witz
                                                  James M. Witz




                                              9
